PER CURIAM.
Defendant filed a general petition to review a costs’ judgment entered following plaintiffs’ voluntary dismissal. The judgment allowed as costs only certain of the items sought by defendant. This petition should be and is treated as a petition for writ of certiorari. City of Hallandale v. Chatios, Fla.App.1968, 211 So.2d 53. Upon review thereof and no abuse of the trial judge’s discretion being demonstrated, the petition for writ of certiorari is denied.
CROSS, C. J„ and McCAIN and REED, JJ., concur.